MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for three years.
The indictment is defective in failing to contain an averment to the effect that the intent of the accused was to deprive the owner of the value of the alleged stolen property.
From the case of Martini v. State, 32 S. W. (2d) 654, the following quotation is taken: “One of the requisites of an indictment for theft is an allegation that the accused took the property ‘with intent to deprive the owner of the value thereof.’ Moore v. State, 74 Texas Crim. Rep., 66, 166 S. W., 1153; Branch’s Annotated Penal Code, Sec. 2456.”
For the reason stated, the judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.